DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 3-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 1 line 5, the phrase “shaving blade in a longitudinal axis” is unclear.  In order for the blade to be “in” the longitudinal axis, the blade would have to intersect the axis which does not appear to correspond with the invention.  It is believed the blade is accommodated so that the cutting edge is parallel with the longitudinal axis.
With regards to claim 1 line 14, the phrase “by mounting protrusions” is unclear.  As written, the line 14 protrusions are not the same structure as the plurality of mounting protrusions on line 10 as they do not reference back to line 10 protrusions.  As written, the line 14 protrusions are in addition to the line 10 protrusions which does not appear to be supported.  Line 14 needs to be amended so that it is clear the line 14 protrusions and the line 10 protrusions represent the same structure.  
With regards to claim 3, the phrase “by at least three mounting protrusions of the plurality of mounting protrusions” is unclear.  Claim 1 discloses two separate groups of protrusions: the line 10 plurality of mounting protrusions and the line 14 mounting protrusions.  The claim 3 protrusions belong with the line 10 protrusions which means they further support the base portion which contradicts the last paragraph of claim 1.  Claim 4 has the same issue but the claim 4 protrusions belong with the line 14 protrusions.  Claim 5 has the same issue but the claim 5 protrusions belong with the line 10 protrusions.  Claim 6 has the same issue but the claim 6 protrusions belong with the line 14 protrusions.  Claim 7 has the same issue but the claim 7 protrusions belong with the line 14 protrusions.
With regards to claim 3, the phrase “at least three mounting protrusions” means there can be four or more protrusions.  What structure allows for there to be more than three protrusions and meet the limitations of the final paragraph of claim 1.  Claim 4 has the same issue.
With regards to claim 3, claim 1 now introduces a “different ones of the multiple mounting bases” which is a sub-set of multiple mounting bases.  Claim 3 does not acknowledge the sub-set and introduces at least three mounting bases.  Are the at least three mounting bases the same or different structure than the “different ones” of the multiple mounting bases?  As written, there is a “different ones” sub-set” and, in addition, an “at least three mounting bases” sub-set which is not supported.  Claim 8 has the same issue.     
With regards to claims 3-8, claim 1 now introduces the sub-set of protrusions: “a single corresponding mounting protrusion…protruding from each of the different ones of the multiple mounting bases”.  Claims 3-8 all have protrusion limitations.  It is unclear what structure represents the “single corresponding mounting protrusions” in claims 3-8.  Claims 3-8 need to be amended to use the “single corresponding mounting protrusion” language so it is clear how this claim 1 limitation works with claims 3-8.
With regards to claims 3 and 8, claim 1 now introduces the sub-set of bases: “different ones of the multiple mounting bases”.  Claims 3 and 8 all have base limitations.  It is unclear what structure represents the “different ones” in claims 3 and 8.  Claims 3 and 8 need to be amended to use the “different ones” language so it is clear how this claim 1 limitation works with claims 3 and 8.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3-8 are rejected, as best understood, under 35 U.S.C. 102(a)(1) as being anticipated by Bruno (9,308,657).  See Figure below for Examiner added reference labels to Figure 10A.
With regards to claim 1, Bruno discloses the same invention including a razor cartridge (1000, Figure 10A) having a shaving blade (Fig. 1C) having a base portion (32) and an edge portion (34) with a cutting edge (36), a blade housing (Fig, 10A) including a blade mounting system configured to accommodate the blade in a longitudinal axis corresponding to a width direction of the housing (1010a, 1010b, 1010c), the blade mounting system includes multiple mounting bases disposed to be spaced apart from each other along the longitudinal axis (1010a, 1010b, 1010c), a plurality of mounting protrusions (1020a, 1020b, 1020c), at least one protrusion protruding from a corresponding one of the bases (one of 1020a, one of 1020b, one of 1020c), the base portion is supported by protrusions protruding from different ones of the mounting bases (one of 1020a, one of 1020b, one of 1020c), and the base portion is supported by a single corresponding protrusion of the mounting protrusions protruding from each of the different ones of the bases (one of 1020a, one of 1020b, and one of 1020c are all single protrusions and each one supports the base portion).
With regards to claims 3-6, Bruno discloses the same invention including the base portion is supported by at least three mounting protrusions of the plurality of mounting protrusions (1020a, 1020b, 1020c), the bases have at least three bases that are spaced apart from each other along the longitudinal axis (1010a, 1010b, 1010c), the base portion has a first surface and an opposite second surface (Fig. 1C), one of first or second surfaces is supported by at least one or more of the mounting protrusions (Fig. 10A) and the other of the first or second surfaces is supported by at least two or more of the mounting protrusions (Fig. 10A), the plurality of protrusions are disposed in a transverse direction perpendicular to the longitudinal axis (Fig. 10A), and the protrusions are aligned along the transverse direction (Fig. 10A).
With regards to claims 7 and 8, Bruno discloses the same invention including the blade mounting system accommodates a plurality of shaving blade including the blade (Fig. 10A), the protrusions are arranged on each of the bases at transverse intervals equal to or greater than transverse intervals at which cutting edges of the blades are arranged (column 5 lines 47-57, 1p, 2p, 3p), the plurality of mounting protrusions have a plurality of first mounting protrusions (1p), a plurality of second mounting protrusions (2p), and a plurality of third mounting protrusions (3p), the bases have a first mounting base (1010b) that has the first protrusions disposed along the transverse direction (1p), a second base (1010a) that has the second mounting protrusions disposed along the transverse direction (2p) and is spaced apart from the first mounting base along the longitudinal axis in a first direction (Fig. 10A), a third mounting base (1010c) that has the third mounting protrusions disposed along the transverse direction (3p) and that is spaced apart from the first base along the longitudinal direction in a second direction (Fig. 10A), the first protrusions are not aligned with the second and third protrusions along the longitudinal axis (1p, 2p, 3p), and the second and third protrusions are aligned along the longitudinal axis (2p, 3p).

    PNG
    media_image1.png
    297
    743
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bruno (9,308,657) in view of Washington (11,285,629).
Bruno discloses the protrusions are formed together with the bases (Fig. 10A) being made from plastic (column 7 lines 24-33) and uses the term mold (column 6 line 13) but fails to disclose injection molding.
Washington teach it is known in the art of razor cartridges to utilize injection molding (column 3 lines 46-47 and Fig. 3A).  It would have been obvious to have formed the parts of the cartridge by any reasonable and known means.  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to have provided Bruno with injection molding, as taught by Washington, because the substitution of one known element for another would have yielded predictable results and all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.  
Response to Arguments
Applicant's arguments filed 8-15-22 have been fully considered but they are not persuasive.  In response to Applicant’s arguments directed towards the 102 rejection, the word “single” does not disqualify the structure of Bruno from reading on the claim.  The base portion of Bruno is supported by a first single protrusion and by a second single protrusion on the same base portion.  The first single protrusion of each base portion meets the limitation in the claim as best understood.  There is no language in the claim the prevents the base portion from being supported by a second single protrusion on the same base portion.    
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513. The examiner can normally be reached Monday-Friday: 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean M Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
24 October 2022
/Jason Daniel Prone/
Primary Examiner, Art Unit 3724